Citation Nr: 0911815	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-20 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service with the United 
States Navy from September 1967 to June 1971.  He received 
several awards and commendations to include the Vietnam 
Service Medal and the Vietnam Campaign Medal with device.  
His military occupational specialty was a radio operator.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The case was subsequently transferred 
to the RO in Louisville, Kentucky.  The Veteran and his wife 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing in June 2008.  A transcript of this 
proceeding is associated with the claims file.    

Previously, claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of Vietnam 
were subject to a stay imposed as a result of the United 
States Court of Appeals for Veterans Claims' (Court's) 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006).  In 
that case, the Court held that, for the purpose of applying 
the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the veteran's receipt of a Vietnam Service Medal, 
without any additional proof required that a veteran who 
served in waters offshore of the Republic of Vietnam actually 
set foot on land.  However, in May 2008, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) issued its 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
reversing the Veterans Court.  As such, the previous stay is 
no longer in effect and the Board may resume adjudication of 
the previously stayed cases.  See Chairman's Memoranda No. 
01-09-03, Stay Lifted on Processing of Claims for 
Compensation Based on Exposure to Herbicides affected by Haas 
v. Nicholson (January 22, 2009). 




FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. New Orleans off the 
shores of Vietnam from approximately August 1969 to May 1971.

2.  The 1969 Command History for the U.S.S. New Orleans shows 
that the ship arrived and departed Da Nang Harbor, Republic 
of Vietnam in August and September 1969 and the Veteran has 
testified that he set foot in Vietnam on several occasions; 
therefore, exposure to herbicides may be presumed. 

3.  There is competent evidence of a current diagnosis of 
diabetes mellitus type II.


CONCLUSION OF LAW

Service connection for diabetes mellitus type II, is 
established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his diabetes mellitus type II is 
related to service.  Specifically, he contends that he was 
exposed to Agent Orange while in service and is thus entitled 
to presumptive service connection.  The Veteran contends that 
while serving aboard the U.S.S. New Orleans from August 1969 
to May 1971 he set foot on Vietnam on several occasions while 
the ship was docked at Da Nang Harbor.  He also contends that 
he delivered supplies to Vietnam via helicopter.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).  Furthermore, 
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for certain specified disorders, 
including Type II diabetes mellitus.  38 C.F.R. § 3.309(e).   

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal 
Circuit held that VA's interpretation of the phrase "served 
in the Republic of Vietnam" in 38 U.S.C.A. § 1116, to the 
effect that a veteran must set foot on Vietnamese soil, was 
entitled to deference by the courts.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Analysis

Review of the record reveals that the Veteran has a current 
diagnosis of diabetes mellitus.  A February 2001 VA 
outpatient treatment report shows a diagnosis of non-insulin 
dependent diabetes and a November 2001 VA examination shows a 
diagnosis of diabetes mellitus type II.  There is also 
evidence that the Veteran was serving aboard the U.S.S. New 
Orleans while the ship was docked at Da Nang Harbor in the 
Republic of Vietnam in August and September 1969.  
Specifically, a March 2008 response from USASCURR (also known 
as U.S. Army and Joint Services Records Research Center 
(JSRRC)) notes that the U.S.S. New Orleans arrived and 
departed Da Nang Harbor on August 27, 1969 when the ship 
conducted the off-load of Marine Heavy Lift Helicopter 
Squadron 361 (HMM-361) and from September 11-12, 1969, the 
U.S.S. New Orleans operated in Da Nang Harbor to pick up HMM-
164.  Furthermore, the Veteran has testified that he set foot 
in Vietnam on several occasions while the ship was docked at 
Da Nang Harbor.  

In this case, resolving all reasonable doubt in favor of the 
appellant, the Board finds that the Veteran set foot in 
Vietnam in August/September 1969 and is entitled to service 
connection for diabetes mellitus on a presumptive basis.  38 
U.S.C.A. § 5107(b).  The Veteran was a highly credible 
witness during the June 2008 Travel Board heading.  
Furthermore, the March 2008 report from USASCURR provides a 
plausible basis to conclude that the Veteran actually set 
foot in Vietnam while serving aboard the U.S.S. New Orleans.  

Notice and Assistance

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  


ORDER

Service connection for diabetes mellitus type II is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


